      Case 1:20-mc-00199-JGK-OTW Document 52 Filed 08/12/20 Page 1 of 2



                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                   Robert J. Cleary
August 12, 2020                                                                                                    Member of the Firm
                                                                                                                   d +1.212.969.3340
Via ECF                                                                                                            f 212.969.2900
                                                                                                                   rjcleary@proskauer.com
                                                                                                                   www.proskauer.com
Hon. Ona T. Wang
Magistrate Judge, U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:     In re Application of Vale S.A. et al. for an Order Pursuant to 28 U.S.C. § 1782 to
        Conduct Discovery for Use in Foreign Proceedings

Dear Judge Wang:

       I represent Respondent Perfectus Real Estate Corp. (“Perfectus”) and Tarpley Belnord
Corp. (“Tarpley”) and write to request a further one-week extension to the schedule set forth in
the Court’s July 20, 2020 Order Granting Ex Parte Application to Conduct Discovery for Use in
Foreign Proceedings Pursuant to 28 U.S.C. § 1782 (the “Order”) (ECF No. 45) in which the
Court set a July 31, 2020 deadline for Respondents to file motions to quash or for a protective
order with respect to the subpoenas authorized by the Order. This is Perfectus’ and Tarpley’s
second request for an extension. On July 30, 2020, the Court granted Respondents, including
Perfectus and Tarpley, a two-week extension.

        Since its first application for extension, Tarpley and Perfectus have worked diligently to
identify the universe of potentially responsive documents and put in motion the process of
gathering and reviewing such documents, including from the files of its former counsel at Bryan
Cave Leighton Paisner. These records spanning the 10 year period covered by the subpoenas
from Vale S.A., Vale Holdings B.V., and Vale International S.A. (collectively, “Petitioners”) are
voluminous. In addition, first thing this morning, Tarpley and Perfectus served written
Responses and Objections to the subpoenas and proposed the parties meet and confer concerning
them. The Responses and Objections identify numerous categories of documents that Tarpley
and Perfectus do not object to producing. Subject to the entry of a protective order governing the
use of confidential documents, Tarpley and Perfectus expect to be prepared to begin producing
such documents next week.

         Counsel for Tarpley, Perfectus and the Petitioners met and conferred for the first time this
evening. Although no resolutions were reached, areas for further discussion were identified and
counsel for Perfectus and Tarpley believe that providing additional time for the meet and confer
process to be concluded would be constructive and are committed to continuing to work in good
faith to eliminate, or at a minimum, narrow the areas of dispute that would need to be brought to
the Court. During the initial meet and confer, counsel for Petitioners stated they needed
additional time to consider our Responses and Objections before engaging in further discussion.
Nonetheless, they declined to consent to this application.



      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
      Case 1:20-mc-00199-JGK-OTW Document 52 Filed 08/12/20 Page 2 of 2




Hon. Ona T. Wang
August 12, 2020
Page 2



       In light of the foregoing, and in order to allow the meet and confer process to continue,
Perfectus and Tarpley hereby request an additional one-week extension to August 21, 2020 of
the deadline to file motions to quash or for protective order.

Respectfully submitted,



Robert J. Cleary

cc:    Counsel of Record via ECF
